Citation Nr: 0011163	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-13 982A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1965 to July 1967.  This appeal arises from a December 1997 
rating decision of the Department of Veterans Affairs (VA) 
regional office in San Juan, Puerto Rico (RO).  In that 
decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD).  

Also by the December 1997 rating action, the RO denied the 
issue of entitlement to a disability evaluation greater than 
10 percent for residuals of a right wrist fracture.  In the 
same month, the RO notified the veteran of the decision.  The 
veteran, in turn, included the denial of this increased 
rating issue in the notice of disagreement which was received 
at the RO in January 1998.  The statement of the case which 
the RO furnished to the veteran in April 1998 contained a 
discussion of the veteran's increased rating claim.  However, 
in the veteran's substantive appeal, received in September 
1998, the veteran specifically stated that he wished to 
withdraw his claim for an increased evaluation for his 
service-connected residuals of a right wrist fracture.  

According to the pertinent regulation, a notice of 
disagreement may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.204(a) 
(1999).  Because the veteran in the present case has clearly 
expressed, in writing (and prior to a filing of a substantive 
appeal), his intention to withdraw his claim for a disability 
evaluation greater than 10 percent for the service-connected 
residuals of a right wrist fracture, the Board concludes that 
the veteran has effectively withdrawn his notice of 
disagreement regarding his increased rating claim.  


REMAND

Review of the claims folder indicates that, in January 1999, 
the veteran was accorded a VA PTSD examination which resulted 
in an Axis I diagnosis of dysthymia.  Subsequently, in June 
1999, the veteran underwent a VA mental disorders examination 
(defined as "not [an] initial PTSD or eating disorders 
[evaluation]") by the same examiner who had conducted the 
January 1999 VA PTSD examination.  This second evaluation 
included an Axis I diagnosis of a depressive disorder, not 
otherwise specified.  Additionally, in August 1999, the 
veteran was treated at the VA Mental Hygiene Clinic in San 
Juan, Puerto Rico for depression not otherwise specified.  

The June and August 1999 medical reports clearly relate to 
the veteran's claim for service connection for PTSD because 
they reflect psychiatric examination and treatment that he 
has recently received and because they note various 
psychiatric diagnoses other than PTSD.  Furthermore, these 
medical records are not duplicative of previously received 
evidence.  Consequently, the Board finds that this additional 
evidence is relevant to the issue of entitlement to service 
connection for PTSD.  

Evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  38 C.F.R. § 19.37(a) (1999).  If the statement 
of the case and any prior supplemental statements of the case 
were prepared before the receipt of the additional evidence, 
a supplemental statement of the case will be furnished to the 
veteran as provided in 38 C.F.R. § 19.31, unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the statement of the case or 
a prior supplemental statement of the case, or the additional 
evidence is not relevant to the issue on appeal.  Id.  The 
last supplemental statement of the case was furnished to the 
veteran in March 1999.  Accordingly, a supplemental statement 
of the case was not issued to the veteran with regard to the 
reports of the June 1999 VA mental disorders examination and 
the August 1999 VA Mental Hygiene Clinic evaluation.  
Therefore, the veteran's service connection claim must be 
remanded to the RO for issuance of a supplemental statement 
of the case which includes a discussion of the additional 
relevant evidence received since the last supplement 
statement of the case was furnished to him in March 1999.  

Further review of the claims folder indicates that, in April 
1998, the veteran discussed his military history with a 
social worker.  In this interview, the veteran described his 
alleged in-service stressful experiences.  Based on these 
accounts, the social worker, in September 1998, referred the 
veteran to a physician for evaluation of "[p]ossible 
sub-diagnostic PTSD."  Subsequently, at the personal hearing 
conducted before a hearing officer at the RO in November 
1998, the veteran testified that he receives treatment at the 
Mental Hygiene Clinic.  

The Board notes that, in April 1999, the RO attempted to 
obtain records of treatment that the veteran had received 
from the San Juan VA Medical Center (VAMC).  However, the RO 
only requested records from the last six months.  As a 
result, available records dated simply from March to 
September 1999, including the record of the August 1999 
Mental Hygiene Clinic evaluation, were obtained and 
associated with the claims folder.  Consequently, all of the 
psychiatric treatment records, including the evaluation 
conducted as a result of the September 1998 social worker's 
referral, may not have been obtained and associated with the 
claims folder.  In light of this possibility, as well as the 
veteran's testimony at the recent personal hearing of 
continued treatment at the Mental Hygiene Clinic, the Board 
concludes that on remand an attempt should be made to obtain 
any additional available records of psychiatric treatment and 
evaluation that the veteran may have received from this VA 
facility.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(regarding records in constructive possession of VA).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
at the VA Mental Hygiene Clinic in San 
Juan, Puerto Rico in recent years 
(including the psychiatric evaluation 
conducted pursuant to the social worker's 
September 1998 referral).  The RO should 
assist the veteran in accordance with 
38 C.F.R. § 3.159 (1999).  

2.  Thereafter, the RO should determine 
whether the veteran's claim of 
entitlement to service connection for 
PTSD is well-grounded.  If, and only if, 
the RO finds the veteran's claim well 
grounded, the RO should undertake 
development of the veteran's claimed 
stressors.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, to 
include any additional pertinent law and 
regulations and consideration of all 
additional evidence received since the 
March 1999 supplemental statement of the 
case.  The veteran and his representative 
should then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

